Judgment, Supreme Court, New York County (Allen Alpert, J., at hearing; Renee White, J., at plea and sentence), rendered February 14, 1995, convicting defendant of attempted criminal possession of a controlled substance in the third degree and attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (People v Prochilo, 41 NY2d 759, 761). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.